Case 3:20-cv-00324-SMY Document 1 Filed 04/02/20 Page1of20 Page ID #1

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

  

for the
Southern District of Hlinois
Anrtion'! meopenciictl ) Y
) Case Number: A O- 3A¥SM
) (Clerk's Office will provide)
)
Plaintiff(s)/Petitioner(s) )
v. ) OX CIVIL RIGHTS COMPLAINT
) pursuant to 42 U.S.C. §1983 (State Prisoner)
ee CENTEQ ) OCIVIL RIGHTS COMPLAINT
Bo ), pursuant to 28 US.C. §1331 (Federal Prisoner)
Bic (54 §. CO] CIVIL COMPLAINT
eee eee ) pursuant to the Federal Tort Claims Act, 28 US.C.
Sortnl OdE4F | Defendant (s)/Respondent(s) ) §§1346, 2671-2680, or other law

Torn Do EHF Z

I JURISDICTION
Plaintiff:

A. Plaintiff's mailing address, register number, and present place of
confinement ANTHONY mMeodeNovictt
DEY S73 / House? wesT/Ceres tH
PonTine CoeReuTIoNAL CANTER
Pro Bex 9%
PonTiet, FL Gut Tie

 

 

Defendant #1:
B. Defendant (INENArid Coetécticd fl CENTER is employed as
{a) (Name of First Defendant)
Commectiosanl CENTER Prise o>
(b) (Position/ Title)

with _MENALD Cee eeCTiowAl CENTER, P.o Box | boo) MENWRE
(c) (Employer's Name and Address)

(LtundiS (e'2Z5%

At the time the claim(s) alleged this complaint arose, was Defendant #1
employed by the state, local, or federal government? tf Yes CNo

If your answer is YES, briefly explain:
‘TEHS (S THE Prison WHEZE MY cLaUM HAPPEND
AT AND THIS Peso 1S EESRNSiSLE For THE

Rev. 10/8/18 eTIENS CF TIS EmPLoYEES MUD MEDICAL STIFF.
(® Case 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 2of20 Page ID #2

Defendant #2:

C. Defendant _L. 7, N: Resort is employed as
(Name of Second Defendant)

Lwiten an tT (fee isvT Sit€T esem ) IN Extsy Cet NOE
{Position/ Title)

with MENHED CrageeTionul CENTER, Pio Ben 1000,
(Employer's Name and Address) :

MENARD, ULLNot’s le225%

At the time the claim(s) alleged in this complaint arose, was Defendant #2
employed by the state, local, or federal government? ({Yes No

If you answer is YES, briefly explain:
LT.N Besewt WAS THE RANKING OFFECEL Wien
i WAS ASSAULTED AND Dib NoT TELL HHS OF FLELS
Gato site ce ster iN AND STOP THE ASotUCT ON
Mme.

Additional Defendant(s) (if any):

irik D. Using the outline set forth above, identify any additional Defendant(s).
DEFENDWTHS Of ccNDANT : SGT DoediWe Is Emeicteo aS
(lame of Theo DEereNnDaN Ty

Seeccat (For (97 sdieT 7 3" il Case CaLL Huse
(Peston TTL ED

UNTH MENATO COREGTIONRL CENTEZ . Po. Box 1COC,
MENARD, ILLINOIS (2259

AT THE Time Crean) Ge ALLEGED IN THD COMPA

AROSE WHS DEFENDANT #3_Empecveo BY THESTATE ; LecaL,
OR Feoerar Geveenmentr ? PQ Yes ING

IF You ANSWe Yes, Beeeiy ExPranl! WHEN | WAS NOW-2esiSTANT
AND COMPLIANT, WHILE LAtING ON THE Gacund buTH MY HANDS
BarND$ my BACK SGT, DECDING SPaRYED ME WiTH MACE
ON M4 HEAD IN Face, HE ALS STOOD BY WHILE HHS OPAICERS
Rev. 10/3/19 ASSAGLTED ME, AND DID NUTSTEP IN A STOP LT.
ry Case 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 3of20 Page ID#3

I.
___ DefenpanT #4

E Clo Jame. LS EmPie1en AS caster OF on
AME oF Fie Dt OSITION/TITLE
WITH MENARD Cohde’ TON srt CENTEML , PO Poy [OOO Menard ib bo225¢ .
(Emeceye THD ADOLESS)

___ AT He Time THe cuam(s) Au-ecep ini THIS ComPemiNT A@ose, wins DeeeyDad
#E4 EmeroleD OY THE ATATE, roca og FenEeem coveanmentt’ ofYes ONo

 

 

 

IF Your Asswer Yes Bueer! exerans
Clo Temes ASssmteD Me. in THe Fest House. Exteasce on THE way TO
THE EbeRLTH CARE UNIT In THE HeacTH cace. UNL, aAND_AT Moet 2 Sean

 

 

Cégetios Hs wrs A Escomne ofecee
E_Dereabnert sr i poe lence) IS _emeroter ns Cogagenontat

WITH merntanm Coetectiony CENTER, PO Box (000, MENmip, 1). 42254.
AT Hee Time ~THe CLlam&) AtLeseD In THIS ComPLAANT Meese, WHS DEFENDANT HS
Emetol@p GY HG STRTE,LOCAT , O¢_FERERAL GoveRNMENT CrftYes (Ino
LE You Anos wed Yas Beeld ExPutin) ?
on Does] AssaultED ME INTHE EAST House EwTUANCE AT THE HeeoTH CARE
UNIT ANI AT NO@TH Z SEGRE ATION. HE Wis AnorHee EScoemNe OFFicEem,

 

 

DEFENDANT le

G. DEé T__SoHn DoE #2 caucrsian EMA olen AS Cowlecrional OFFICE
AME OF SIXTH CPesinos /TITLe )

Witt Men atp ConecTion it CENTEZ. ©.0 0x 1000 , MENARD, IL (22254 .

 

AT THE TIMES THE CLAIMS) ALLEGED in TINS ComecausT Mose, wwHS DEGEND HT eb
EMPLOYED BY THE STATE ocean, oc Fedeaat Gveanment (Yes CINo

LE You otswe eR Yes  Seeerd ExPrmin :
JOHN Por #7? fssAUcTE D> ME i THE East House Enteenice AT THE tear
Cacé. asiT IND AT NOTH 2 Secer Aton HE wes ANOTHE?. BSCORTING OFFICER

 
oC Case 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 4of 20 Page ID #4

tH. DEFENDANT Jane. Doe #1 (eowcnien\ LS Emewoled As NUgeE /peeTow
(Nem OF SEVGATH Ost Tien TLE

WITH MeN ati Coneeerion At. CONTE, P.o Box 1000, Manin, IL #2254 o

 

AT THe Me THE CimmM6) ALLEGED IN THIS comeLAINT 9065E wes DEFENDANT #7
__ Emile BY +rHe STIYTE. :OCA , 0 FEDERAL. coveaneniz $A 1¢5 One
IF You answer Yes Bearer Exel |
THE nuese /pocroe FRPILEQ TO DECONTAMINeTE THE MACE OF MT Free, fn
FacpeeY Cuéch AND Cage. Foe MWY INTARES

 

 

 

 

 

- _Dege “enDANT BB
nt “ 2 5
J. De Fen andT_MENMeD EAC it 206, ust (9 EMAotED HS meEnicm, TegarmenT wT

WITH meéesani> CoerecTIONA CENTEL, P. © Gox iPod, Menem , te lo 2259

___ AT ks. Time. THe cram(s> ALLEeeD UN “THIS. come étecT Ae, WES DEFENDANT HB

 

fe You Aniaweg des. eine Exch !
_ THE mMepicaAl Heat cate. uNiT Feeeo 1 TRAN ITS EmeoYEesS How
Th Peoreer “TREAT inn eRS_ SPRAYED worth mace AND CHECK. Foe OTHER LivSuere:
No eat THE".

 

 

 
Case 3:20-cv-00324-SMY Document 1 Filed 04/02/20 Page 5of20 Page ID #5

Il. PREVIOUS LAWSUITS (8

A. Have you begun any other lawsuits in state or federal court while you
were in prison or jail (during either your current or a previous time in prison or
jail), e.g., civil actions brought under 42 U.S.C. § 1983 (state prisoner), 28 U.S.C. §
1331 (federal prisoner), 28 U.S.C. §§ 1346, 2671-2680, or other law? [Yes CINo

B. If your answer to “A” is YES, describe each lawsuit in the space below. If
there is more than one jawsuit, you must describe the additional lawsuits on
another sheet of paper using the same outline. List ALL lawsuits in any
jurisdiction and indicate the court where they were filed to the best of
your ability, including those that resulted in the assessment of a “strike”
under 28 U.S.C. § 1915(g) and/or those that were dismissed for being
frivolous, malicious, or for failure to state a claim (see 28 U.S.C. § 1915A; 28
U.S.C. § 1915(e)(2); Federal Rule of Civil Procedure 12(b)(6)). FAILURE TO
FULLY DISCLOSE YOUR LITIGATION HISTORY, INCLUDING
“STRIKES,” MAY RESULT IN SANCTIONS THAT INCLUDE DISMISSAL
OF THIS ACTION.

1. Parties to previous lawsuits:
Plaintiff(s); ANtTHonY Rogeat mentens vic!

Defendants): OF Ficee. VAN , SOT GALLARAtO, MS Pring
COOK. County{ DErReTMENT OF Co@ZecnoNs

2. Court (if federal court, name of the district; if state court, name of
the county): NOCTHEIN DISTUCT OF ILLIN@IS{tuiTeD SmTES OISTHICT cous
3. Docket number; |: [@-cv - 02958
4, Name of Judge to whom case was assigned: (ronofAO.e Viesinin Ms Len Dall
5. Type of case (for example: Was it a habeas corpus or civil rights

action?): 555 Civil UGHTS(PLISON Convrrion

6, Disposition of case (for example: Was the case dismissed? Was it
appealed? Is it still pending?):

CASE WHS TEAMINATED FROM SerremenT ACZEEM ENT
Rev. 10/3/19
3 Case 3:20-cv-00324-SMY Document 1 Filed 04/02/20 Page 6of20 Page ID #6

 

7. Approximate date of filing lawsuit 3 | +] Zoth

8. Approximate date of disposition: $ /| 3] | 2018

9, Was the case dismissed as being frivolous, malicious, or for failure to
state a claim upon which relief may be granted and/or did the court
tell you that you received a “strike?” JD

Ill. GRIEVANCE PROCEDURE

Rev. 10/3/19

Is there a prisoner grievance procedure in the institution? W Yes ONo

Did you present the facts relating to your complaint in the prisoner
grievance procedure? Yes ONo

If your answer is YES,
1. What steps did you take?

Fuep Geevance , Recieved ANSWER, | APPEALED ,
PND Fired cram

2. What was the result?
NO ACTION wits THCEN To M1 LEeauesTS

If your answer is NO, explain why not.

If there is no prisoner grievance procedure in the institution, did you
complain to prison authorities? OC Yes ONo

If your answer is YES,
1, What steps did you take?
Case 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 7 of 20 Page ID#7

@

_f_Arihew cores of Your #£0u6sT fre an fOmuinisteative Cement AND an
—_lésfonse You Re@cievEO. IF You canneT pn se, Exremin’ widdNory

State of Illinois - Department of Corrections
Counseling Summary

IDOC# Y37366 Counseling Date 72/17/19 09:23:16:127
Offender Name MRDJENOVICH, ANTHONY Type Collateral
Current Admit Date 07/08/2019 Method Grievance
MSR Date 11/13/2065 Location PON WEST SEGREGATION
HSE/GAL/CELL W -01 02 Staff KENNEDY MALLORIE A, Offica Associate

 

Received grievance CO, ua, Warden's Office. The CAO has determined issue a non-emergency
on 12/16/19. If offender rejects this decision he may choose to forward complaint via the "Grievance Only"
mail box for further processing. Complaint returned to offender via institutional mall service,

State of Illinois - Department of Corrections
Counseling Summary

{1DOC# Y37366 Counseling Date 03/06/20 12:32:17:687
OffenderName MRDJENOVICH, ANTHONY Type Collateral “ees
Current Admit Date 07/08/2019 Methed Grievance
MSR Date 11/13/2065 Location PON WEST SEGREGATION
HSEIGAL/ICELL W -04-16 Staff SIMPSON, SHARON A., Correctional Officer

 

Received grievance dated 3/04/20 pertaining to OTHER - WANTS ARB RESPONSE TO G#082274.
_G#084053. Complaint forwarded to Counselor for response at the 1st Level.

 

~ = NAMES AaTHONY Mansenodce /H Y37 366 [tose westjcenam \ a
to Qa:|T am “oat (eit REQUESTING A COPY oF MY cancansice (rte # So
Wou

 

#0822774 Lp A160 LUCE A COPY OF MY DISCIPLINARY TICKET -

witt THE FINDINGS oF GuicTY =
_ Bummnney Feo 12-3-19 (sTeFe assault) te nos
- AND SHOWING WihtT ZESTUCTIONS | WHS GIVEN. Than _

ey

 
@ase 3:20-cv-00324-SMY- Document 1 Filed 04/02/20 Page 8 of 20 Page ID #8

2. What was the result?

G. If your answer is NO, explain why not.

H. Attach copies of your request for an administrative remedy and any

response you received, If you cannot do so, explain why not:

| Ihe CEougsTED A Cort OF mY GHEVANCE RéeouT me

Bee AesHuLTED buT IVE BEEN TOLD IT Gite Guevance)
LB NOT iInmY ALE. THE Gtiemmice + (15: GHOSZ274.
Counseean eve? (2 /to/i%. ATTREHED IS A cory oF

D THe neg" | ALSO SENT THE @tEudN ce
“Emeebenc tee ae DECLARED iT A ‘Non!
STILL ZECIEVED No RESPONSE,

State of Illinois - Department of Corrections
Counseling Summary

IDOC# Y37366 Counseling Date 12/12/19 06:09:00:207 -
OffanderName MRDJENOVICH, ANTHONY Type Coflaleral
Current Admit Date 07/08/2019 Method Grievance
MSR Date 11/13/2065 Location PON WEST SEGREGATION
HSE/GALICELL W -01-02 Staff SIMPSON, SHARONA, Comectonal Officer

 

Received grievance dated 12/10/19 pertaining to STAFF CONDUCT - OFFICER CAMPBELL (1 2/03/19 -
MENARD CC), G#082274. Complaint forwarded lo CAO per offender's request. NOTE: GRIEVANCES
PERTAINING TO ISSUES FROM OTHER FACILITIES ARE TO BE DIRECTED TO THE ARB.

—| SENT MY Gremce To THE Ate 1218/2019, FATTICHED 1S m4 LeEe
— StowwWo (STILL HHve eeerEvED ND RasPensp te Cited.

Rev. 10/3/19 NEKT Po

—
@Q)ir PEAR 2PANEROP24E-SMY Document 1 Filed 04/02/20 Page 9 of 20 Page ID #9

A. Have You BEGusl ANY oTHER. LAWS TS iN STATE. OB Fepacat Court core
Vout WERE IN PUSoN Of TAILCOUANSG ETHEL Youle cureBNT OR PRAVLOUS TIME IN

2 t ei. deg CAV ReTIon, ArouetT unperd. 4Z U.s.c. $ 1¢8S (ora puswen
28 U.S.C 8I33I(FEDECAL PRISONER) 28 ULS.C §F13 4b, 2071-2680, OR OTfer Lm

myes Dingo

 

 

OB. IF Youe answee To “Al' is Yes, DeereSe Each pawoulr IN THe sPaee BELOW,
|F THELE 15 MOE THAN ONE LAWSUIT, You MUST DESCeIBE THE ADDITIONAL LAWSUIT:

ann ON ANCHE? SUBET OF PAPER USING THE SAME OUTLINE LisT MLL Lavoswls ial
PANY SuaSsPietion) Fr D INDICATE. “THE COURT WHELE THEY WERE FILED 1 THE
[SEsT_OF thay ec tr, INCLUDING THOSE Hat CESULIEIS IN THE. ASSESSMENT
OF KH STRULE” UNDE 28'U.3.C.3(HS(4) AND OR THOSE THAT WEZE DIZENISIES

foe Bele Fuworous 0S O2 Foe Frmusté TD STATE A cLAIN (SEE ZB U-S.2

JIVISA;Z8 USC FZ ITISCE XG); FEDEnRL ULE OF CIVIL PROCE DUCE IZ(b)(b). Pra Lee.

10, Fabiit DIS Close Youd. LING ATION HIiSTOCY INCLUDING 'simices’ may Peaeb
UN SANGTIONS TET INCLUDE BiSmisSAt oF TMS HeTION.

 

 

L. PARTIES TD PREVioUS Lawsuits:
PLANTEFAS) : ANTHONY 2oBEeT MRADTENovIC Ht

DEFENDANTS ¢ T MACIUNACS, F MEDINA , A PELAO ST, TiSce2nno, J. FLEMING ,T Bétvetmee
YL VILL regent LT. JOHN SON.

 

Z, Coutt; NoeTHEen, DISTHICT OF ILLINOLS LUNTED ROPES DISTMUCT Coury

3. Docket NumBec 1 lilb -cv- O8BL2

4. Name OF TudeR To WHO CHSE wad ASSIGNED! ViCGnud M KENDALL.
2 TYPE OF CASE 655 CWIL Qi@ttTS COeison CONDITION ;
lo. DISS Ton! OF CASE + CASE WAS TECMINRTED Due -m) SerrLemenT AgesemenT
1. Affioximere Date oF FILING LAwsout:+/12/2216

 

 

3. AROIMerE DATE OF DISMSITION : 3 /2efan8

TY, Amevanc.e. Peocepurze

1.19 THERE 1 @UEVANCE_Peocenuce in) “Whe NsTTuTIoN ? Yes Ono

2D You Paesens THe Sted S_ARELATING To foie. Comet NT IN THE Pe1sonmee
CHibBVANCE FReeeceDuUurtre £ BS DONO

LF YOUCM ANS WEA IS YES
l.WHATSTEPS DID You TAME FILED @tiEvANCE., ZECIEVED ANSWEIZ. ) APPEALED, AND FILEDSS
CLARY)

 

 

 

WHAT Wis THE Zest NO RoTION mae recent

2.
>, IF Your Anewe?e 1S ALD EXPLA CONY NOT

‘y

_lE THERE. IS No FLisone@ GitivAnce PaeeDure ini He INSTITUTION) Pip
four comPemn To Puss puro eS © r? Yas Dono
w= Case 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 10 of 20 Page ID #10

F_lE You@ AnSwELR 1S YES, _._ CS
|. WHAT STEPS DID You TUE?

2 WHAT WAS TUE RES LT ee ee
Go IE Your ANSWEZ (S nto, Exam wor Not ee oe

C 5 OF You - ADMIN ISTHATIVE gEmeDt Ano ANY eesfonse
DA (ECtEVED. 1 F& You fen DO EBS So, ExPomis WHY NOT

a PReviouS LAWSUITS

A, Have fou 6 Et L LN SiMmTE ov. FEDetAr Couey Wit You
ene ! pesGurs Bore $S Trl Cutt e SL ATE OF CUERENT Of PREVIOUS TIME ins

PeiSon) ot Dtiby ea, ClVil ACTIONS BreusHtT UNDE 42 U.S. C.F (4B 36TH fersenite

28 U.S. C8183 Cresene PRisoned > 26 US C 88134, 207/-26 60, o OTHER LAL
AYes Ono.

B. Le Yous. « Inewet To "AW 1s YES, [RESCUBE Evel LAWSUIT in THE SPACE. BELOW. ___
(EF THEE 15 MOGE TEIN ONE LAWS (T, You must DESCUBE THE ADODITIENAL LAwsuct

One Anotier2 SHEET OF Fareed USING TIE SAME OUTLING - 1ST ALL LeeSers pn)

Apt JuUnisPCTION MWD INDICATE THE COUCT WHECE THEY MIELE FILED To THE

2ST OF Youe AAT T, INic.buDiNné THOSE THAT CESULTED i THE 435255 MECN

OF AS tie” UNDER B U.S.C 91415 (5) AND OC THOSE THHT WERE DISMISSED FoR

ewe Faiwvorous MALICious,O@ Fok FAILURE To STATE. A CLAINY seeE 7.8 U-S.6

S1MSA; ZEUS LIF SEZ); FEDERAL CALE OF CIVIL Peotedure 12 (ye). Prunes TO

Fatty DScL0se Your. LITIGATION _HiSTRPET, INeLu DING ‘Srmize Ss” Mat REsuLT cn
SANCTIONS THAT INCLUDE. DISMISSAL OF THIS ACTION.

.

 

 

_ PARMES Th Previous LawSWiTS
PLANTIFFS> | ANTHONY RoBEnT MEDTENOVIC

DEFENDANTS © FANE. DESIMONE, BuAN Noes | CTT oF CHIC ABO , SCHTLLEIL PAaIL 7

 

 

 

2. Comet: NoctHEan DisTmcl o€ 11 LiNols (ui TED STRTES DrsmcT cover)
__3. DOCKET NUMBER: 13 It -cV 702973. : a
__ 4 Name of TudBE Th Usto Crs @. wit ASSIENED ViCGNUR M. LeENDaAT I.

5 TYPE. OF CASE: 855 ant. aiets ( Pe (Sons Comput
le. DiShSITION: CASE toRS DISMISSED DUE To STATUE QF CAMITHTIONS

CLUAPLOMIM ATE DATEO€ Fine cowusuiT: 6/2/2019.

_&. APPCORIMATE ToeeTe OF DISPOSITION: 6/24/2019.
| 1. Case ws DiSMSSED AND TC _ZEecleweD STE
TH, Grievance. PeecéDure

_..AL_1LS THERE A O@LiSonEed Gaevanre Peecenudce is THE (STITUTION ? [fives BNO

 

 

 

 

 

 

 
o Case 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 11 of 20 Page ID #11

@

B. Did You, Leesan Tite tr; cepuserti es

CELAUNG TO You comecmNT oN THE Pusenee
@revaNnce Pear eDaRE és Ono

 

 

oT LE. Vout. ANGWE (Cc. | S VES |

1, WHET STEPS DID You THLE C AILED GRIEVANCE, ZEciEVED ANSWEIZ (APPEALED FreDeian
_ 2 WHAT Ws THE. CESULTZ NONE

 

 

D. 1 You Answee No, ExPLAN WHY NOT,

ELE: THECE 1S. No Prisonet GyievANce _[eoc Ee WU2e ti rie_iNstTInaTON DID
Ou COMPLIHN TD THE - AUSONE MATHORITIES |

 

TL. WHAT STEPS DID Youn
_ ai (OAS “tHe. Cesc

Ge LE Your ANSWER 1S No, EXPLAIN (UY not

 

 

 

Ht. MTTRITH Cores OF Youre CéquestT Fon. ADMIN STATING Remeo Amp Ary
RESPNES Yor eecieved. LF ou CANNOT, RPMI 6 WHY NOT?

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 12 of 20 Page ID #12
LV. STATEMENT OF CLAW

%.\

[9835 Claim
__._____ON bécemBER. 2° 29:9 AloutD & 20°", ar MeNteD CokescTIOAKE _
CENTER | WAS CALED OUT OF CELL tFIOlo IN THE EMT Cell House, Pow A
NESTAL Her TH APPINTMENT. | APPeoReHED CFFICER. CAABBELL WHO INAS uroetuSG
THE EAST Cet House Sick cate ANID MENTAL HeacTlt CAGE WHEN OFFIC AL
CAMPBELL CALLED ME. A BUH | ImmeApinTEH_STuek MeFICE, CAMPBELL Int
(He. Face Knock inG Mw to sHE. Count . WHEN | Breuer THE npacee | Few
Fotwh2D Armest on Tee of hm Bur Next rm HM | WAS THelkeLeD From _.
Benn BY Clo witSen WwHo Recan Pusclile ME i TWE Baek OF THE
HEAD | WAS AueeAp tt Caine Frat on MY STommet: Ar THs Te So T Taec
Tm Reuocie “THE HFACECS Punctes BY FurTING MY taps om my Heap Tren!
“G_ Bott of MY_thanps Bettini MY Baek 70 Stow | untS Now -2EstsTang” AND
LOMPLAAN TE NEVER. ASSAuULXED ANY OTE OFALCERD AND { DID WoT @Fe eR
AN Pusteates ro Fie of. Bob4 AT THS TMs. IN FONT OF THE Sick exue/
MENTAL HeatTe cibe. | Heo m4 rons Gethni> my Baek. Foc aBour (S
“REGONIDS UITH AGbuT 4 og. S OFFICELS AND “THR weletT On Me ilies Aeeped
tp ASST. WAS Non-CesistiT 6uct NOT thinbouereD WHEN 1 uns Served
LOTT MACE. OM THE TOP OF MY tea AND Free witte ( WAS on THE Gee?
WT mY Hibs Berti mY Back 4 SGT. DOEOING AND WHILE | cots pond
CEStSTANT.. 1 WAS THE Hanh HAnpcurfeD So TiOUTLY THRT_THE. TOP oF
MY GeT Hysb anp FINGERS WENT ComfLerecryY NunB 1 wns Brougut our
SF THE E4aT House ENTRANCE WHERE | WHS PLCHED pV THE ThtsQ AND kwee’o
is THE. Face ret30 AND Less BY officeg@ c/o JAMES AND 2 Sonn pee,

 

 

 

 

 

AUWITE GFfwee3. GoTH SOT. DcedING AND LT N BEBUT WHICHED THE OfFicee3
TSSAULT ME PAD Didnt STEP IN TD sroP THEM. THE OFAceeS THE EscoereD

VE. TD THe eet Cale tantiT ON THE WAY im tHe HEALTH CARR UNIT
Gone Diwa THE Came tp yt clo SHMER TO MY uperr eerT ENgeNG me in
mY UpiT Bre MY HEAD WAS TOWRRDS THE GaeuND AND THe off FRA
(\2Tase 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 13 of 20 Page ID #13

Pe..2.

WEE Purine we MY HANDS viovenTLY Clo Tames KNEE MeN mY eee
EVE. Foe % TIMES Cousile mV? AYE TD SWELL UP _ENoemousLY BND CLASSE,

Inmate

THE mONES8ES TO TiS AsenuT weee Dewse Dickinson HMiF0lle AN T>

Intmirre 4
KEnNert Siler FL ObOS, WHO wees inf THe ama Pc! pecomerion Ween _

IN FONT OF EAST tHouSé_ uN AS WE AU. APPLeneHeD ~THe Henk Cave
Uni Cfo Semmes A Z Toi pees tnt mY team OFF THe Hemoth CAGE unto”
GATE. To OPEN I(T. The _officezd Broustr me INTO THE. HWY AND Tires
MEe.To THe. _Goautb any spur _me to “ster nite fue ue". | LetéD HELE Fou
+Bout ¢. MinuTeS . THEY Pickem me uP AND BeoustT ME INTO mre Z2SO oe BAP

ReoW\ ON TTHE. LEFT AND SLammeED ME Free DowN an A MEDICAL THRE. Now _
MAT WE. WEE. ISoLAretD He 3 orecers C/o Tame and 2 whre Toun

ROk. OFFERS BEGAN TD Ausctt AND ENFE ME iN THE ToeS0, 1 aS AND Gea
Wer. Ths BP wtssaultl AY THE OFACENS LISTED Aout 2-3 minured.

THE OFFICELA WERE. out oF BeaTH AFTEC_ASsRULTING ME AND t Feer oie
Lived GoNG To Die AT Thea moment. THe 3 periwcecs Penuer1 Ss rope Dp

WHE THe Nurse. Came BY Tune ABoxT USING MLLE TD DéecettmnuNATE THE

 

 

 

IAPLE. OFF ME, NO Meo (cit. Simefe Dib ANYTHING Im GEeT me MAREE OFF ME. wHenl
THE. NWSE. LPT _ONE. SOHN Doe OFFicere GvnQBED WY UGtT LES Fre BeHwD

 

 

ME AND The TO STRKE mE IN THE Geen AREA HE THEN THER Th “uiunay
Bea MY AVL 81 tWwiSTN@ 7. HE DIDNT Beenc IT BuT severe eA sed
Wi ANVEE Whe UPQine ofe mY _cuettr Stee | sceeameD Sq, Load Al eal
te Offical TWEED To Been WH Anvue it ComeD Be HeaeD BY INMATES
In ste Aeactit cane unit Baten Aanomtet TotN Dee bercEt THES Came
With A VIDEO CAMEtt TO View M4 INTUcES Poaeet, | wAS IN So muett Pain
A SCALED Fot. WH CWE THAT [ WAS APCD th SAY wer seererdl
WAS Hult, THE Nudge Came AGN Ant DID A Hace Bre FoR cHeciNG
WY INTaties AND Dip NOTH Go PemHen. MY UetT ETF oAS cereemert

 

 

 

 
{? Case 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 14 of 20 Page ID #14 =

G3

Bewsen AtD Sworen Sturt M4 LEPr KNEE was eur DPent mare WAS
STL. AN WW Face AND Rom 0 eur ANKLE LOS SeveeN seemneD
AND (WY [Geb tet aN FiNGeLs WELeE comCrere A NUMB, THE oFFCERS “Teen
ESCSUTE > ME. Wut OF THe. HenUTH CARE. UN <a AND iT mY Heap oPF
THE Gee TO_oPRN IT AGM ANID WITH ONLY. ONE SHWE On ULOLENTLY Dertagen
AND Asef me [00 Yarns ~m, Noe 2 Staceorrion. 1S WE ENTECED THe.
Noth 2. S€acEOHTON ENTeaSCe C/OTemes AND 2 Tot poe AFACERSR knesd
ME. uN Tie BYE Amn Ano PusttteD mein THE tpeso AND Leas en
MACNG THAT THEI 4 Assnuct on me THE. CACEES Tie WE ina CELt on
Grrewt 2 Wirth nto WATER, UN HaNDUUPAED 6 an STEPPED MY ceortes
AND Gave me. A TAN Sumesit. wittenl The. Teen ME IN THE ceo (WITS

I ExcsceuTiANING PAIN | COULD Raver STIND LP -THE Free. ws CAP
LN THe Catt So 1 fur MY face ON THE freot TD THY AND HELP THE WIRE

Duensing MY Sits . | wirS WoVeD th cect. #40! Zo wnures LMR Lithece
| Cournm finite WS THe MACE Fee MY Face AND Bop Fao tie
SINE wrrer . | untS GuesToNneO PBRout Te ASsnuel on OFFICE CAMPBELL,
INLt AID wits NEVER AseD How ( suspHNED MY INTUMED. | WAS THEN

MMEADLPTBELM ~TRaNSFERED TO PonT IRC Cocee CTI. CENTER WHEE Art wl tunes

WELLE. ProPZeeY WDEDSD , DeumestBO AND PHoTOOZHPHED arid Protea MEDuAt

 

 

 

 

 

 

 

(Réarmenty (A> Gen te me, THE warped oF MENMeD CoreeeTIONE CanTRe
PINT) TN 6 peut FHL BO Je Ten “THE OFACERS on THE WY TD conDuett THM __
SAVES Duin “AAS inc DENT. ALL OTHER OFPiCERR INVOLWED Fited To wa. |
STEP IN MOND Sme ite 4 AssaucTS on me wihlE | (uA Comererpey Non —
AESS TAT AND Hii CucFeO BeteD WY Back. Tp gins DAY | STIG mee
NUMBNEZS AND On GoiNS PAIN IN WY QUOT MAND Wihett | aim Tidiale Pttns
MepiciNe. Fol. | Ats0 SUFFER ALITTLE Siueess IN WY Uedt BE AND
WHS PULSECUPED Giisses Ww Her? wt visions, THE. witngss€s tT
Ge 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 15 of 20 Page ID #15

er ee

TOTS INCIDENT (Ce ont the ast touge Sick carl GuiPin Gast House
Srutit. Poste ca We Cusrontt Ceaneein’ Yer, theaurit care ust BurePint | Wa08 > Nore
Z Seongaation Cei*22o off227 Ars0_cAmEons, inl Those Mens WELL
VE. Craotrr TES INCEST on Came Fol mustleLe wees Bere? ths
fESPULT 1 AD 12. Go THtoubll Severe. Pawn ALL Ove? mY Bord aND be THesug
THe Htet7iNe Peocess From MY iINqweHes. MY PTSD AND ANKier CeveLs
HAE. Sic4 Corkeret> Cauainle me. Te Have Move Pack artic 2S
Hormere ViviD New mMines AWD tavile TO Have m4 a PichaATuc __
MED COTION INCUPASED. | AM TRAUMATIZED nom TBS ASsheTS
GN ME pS Now) LHe ANY CoeeerTonme OFFICECR Come. TU MY CELL

1? ThE ME. SoMESHELE | fear ~THYT_Lmtt BE ASSMULT Bee No Cetsoh,
(WHILE HaNnbcourFeb Bein my Gacle. TMS Feeewle will Neve Leave MET ana
EMBCCLASSET> AND HMuMiciIATED Frod\ TS CumiIngL eIT BY Mente conceeTiontc
SME AND AWS WiLL BE.

Lihue 3-\8-2e

ray oC So Dete

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 16 of 20 Page ID #16

V. REQUEST FOR RELIEF

State exactly what you want this court to do for you. If you are a state or federal
prisoner and seek relief which affects the fact or duration of your imprisonment (for
example: illegal detention, restoration of good time, expungement of records, or
parole), you must file your claim on a habeas corpus form, pursuant to 28 U.S.C.

§§ 2241, 2254, or 2255. Copies of these forms are available from the clerk’s office.

b Would UME TD BE. RwARDED COMPENSATOLYA DIMRGES INTHE AmcUNT OF _
# (00,000 SoINTUT Ant> SEVERMLY RORINST THE DEFENDANTS, C/o TRMES | LT-N. BeBSAT, SOT. DOEDING ,
Jotin DoE tt, Ton Doe #2 AND MENARD a eat a evinces Ben NG,
AND Emenondmre ihtUmies SUSTMANED , AND Atoms INTL .
MENAILD eacte CARE UNIT AND Tete! Nuese SRNE DoE. +l Gm fort THE Pitts: cae AND Pitter
PN DEmoTion mr. WIUAY From THat AYTntcudce to MDE MEOH CAE To mé,
§ WOULD ALSO UKE TH BE AWRADED PUNITIVE DAMAGES AOMST Eres OCFENOANT

IN THE AMOUNT OF $7500.

VI. JURY DEMAND (check one box below)

The plaintiff i does LC! doesnot request a trial by jury.

DECLARATION UNDER FEDERAL RULE OF CIVIL PROCEDURE11

 

I certify to the best of my knowledge, information, and belief, that this complaintis in full
compliance with Rule 11(a) and 11(b) of the Federal Rules of Civil Procedure. The
undersigned also recognizes that failure to comply with Rule 11 may result in sanctions.

Signed _ 3-24-20 Leber IN pies
on: (date) Fphaturé of Plaintiff

Ponnaee CogeeonienRl Cénie Q

 

 

 

 

_Pe, Bex 44 Sitio y Meprenoncl
Street Address Printed Name
Pontiac. ILLinots bi rle4 |. #:Y3B1Bbl
City, State, Zip Prisoner Register Number
Signature of Attorney (if any)

Rev. 10/3/19
Case 3:20-cv-00324-SMY Docuhent 1 Filed 04/02/20 Page 17 of 20 Page ID #17

Y¥37366 MRDJENOVICH, ANTHONY

LEGAL MAIL CARD

 

 

 

ORGANIZATION OUTGOING INCOMING
ARB 12/18/19-
ARNOLD & PORTER KAYE 1/6/20- 1/23/20-

SCHOLER/SHELDON SOLOW,
ATTY

 

US DISTRICT COURT -
CHICAGO

1/6/20-2/20/20 (check) -

 

COOK CO CIRC CT

1/6/20-1/10/20-
2/20/20 (check) -

 

BESSEMER CRIMINAL
COURT - MI

1/8/20-

 

IRVING MUNICIPAL COURT
—- IRVING, TX

1/8/20-1/16/20-2/6/20 (2) -

1/28/20-1/31/20-

 

MATTHEW J. HAIDUK,
ATTY

1/14/20-

 

ANDERSON CO DIST CT -
PALESTINE, TX

1/16/20 (ret’d)-2/11/20-

 

COLLINSVILLE COURT
CLERK - IL

1/16/20-3/2/20-

 

18? DIST APPELLATE
DEFENDER

1/17/20-

 

GOGEBIC CO CIRC CT

2/18/20-

 

DALLAS CO COURT CLERK
- TX

2/21/20-

 

GRAPEVINE COURT CLERK

 

- TX

 

2/21/20-

 

 

END OF CARD

— s rowin

| ConsHerED AB BND sept

ORMGINET GUEVENCE ny THEM.

 
Case 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 18o0f 20 Page ID #18

 
  
  
    

Pat Quinn
lilinois Governor
Department of S. A. Godinez
C orrections Director

  

Pontiac Correctional Center
700 W. Lincoln Street, P.O. Box 99 Telephone: (815) 842-2816

Pontiac, IL 61764 TDD: (800) 526-0844

MEMORANDUM
WA
DATE:

TO:

FROM: Trust Fund Office
Pontiac Correctional Center

SUBJECT: Trust Fund Request

 

We are in receipt of your request for a transaction statement. It is the policy of the Pontiac Correctional
Center that a 90 day transaction statement will be provided upon request once every 30 days.

If you need a six month transaction statement to send to the federal court, your request must be
accompanied by elther A or B noted below. lf you need a six month transaction statement to send to the
circuit court, your request must be accompanied by C.

A. A court order requiring you to provide the transaction statement.

5. The Forma Pauperis Certificate attached to your original completed complaint. Your
submitted documents will be returned to you with the requested transaction statement

and cornpleted Forma Pauperis Certification.

In

Your original completed complaint, which will be returned to you with the requested
Transaction statement.

If you have any questions, please contact your correctional counselor.

NOTE: Last Statement Date:

 

Trust Office
Pontiac Correctional Center

cc: fila
CABE?-20-cvtio's24-SMY Document 1. Filed 04/02/20 Paggplorea o~Rage ID #19

.

 

TMENT OF CORREC™IONS

 

 

 

 

. Offender Disciplinary Report
| Type of Report: Menard Correctional Center Date:12-3-2019_
| @ Disciplinary 0 Investigative Facility 43
Cflender Name: Mrdjenovich, Anthony Wer \OL ID#: _Y17366 dN
Observation Date: _12-3-2019_ = Approximate Time: 8:20 Bam Location: = ECH Front End —
onsefel: DR S04 100-Violent Assault of Any Person (0A A ASSAULT WiTH INURY
Observation
On the above dale and approwmate lime, while completing papanwork in tha East Cell house Se Nt's this R/L observed
uM ovich (YS ha: ards C/O E, Campbell and sike him in the face. C/O Campbell felt backwards, hi
bus head agginsl the wail. 1/M Mird Shove conte fo. strike C/O Campbell until C/O G. Wilson arrived to assist is FUL th
tivat emergency alert via t radio, This then arrived, 2! with Sat. Doedi Mrdienovich was actly
ee being placed in mechanical eee Sgt. Doading sdministered_a burst of OC to_gain compliance, UM Mrdjanovich was
placed in mechanical restree! Menard LM Mi igh’ caused C10 Campbell
O Wilson t apita ¢ i .

 

 

Signature

 

Oiselplinary Action:

 

  
 

Shift Basie Tem: Confinement (1 Investigative Wins eagon of
(eee) L P We Aba \ 12514]
Printed ont and Qbdge 4 Shift ey Sig nature Hes F

(For Transition Centers, Clnef Administrative O}

Reviewing Officer's Decision: [5 confinement reviewed by Reviewing Officer Comment:

 

#2 Major Infraction, submitted for Hearing Investigator, if necessary and to,Adudiment Committee

 

 

 

 

OC) Minar irgetion wemitied to Program Unit ase x ne
ot bk Ae: | a
Pridt R ng Giticers emo and Badge # Reviewlhg SiesPs Signsture Dae ”
(0 Hearian Inventioator's Review Reauirad (Adut Correctional Taciity Maror Reports Onty'.
& RwerA (Zuo S Puntary [2-4-1
Print Hearing Investigators Name and Badge & Hearing invest! '3 Signature Date

 

Proceduras Applicable to aif Hearings on investigative and Disclplinary Roports
You hava tha right lo appear and prasent 3 writen or cral stelement or explanation conceming the charges. You may present relevant physica! material such
a records of documents ~
Procadurns Applicable to Hearings Conducted by the Adjustment Commilttes on Disciplinary Reports

You may ask (hal winesses be ilerviawed and, iT necessary and refevant, they may be called to lestty dunng your hearing. You may ask thal winesses be
questioned along ines you suggest You must indicate in advance of the hearing the witnesses you wish {o have Intervewed and specify what (hey could
testily ta by fing aul the approgyiate space on ihts form, tearing 4 off, and retuming tt ta the Adjustment Commies You may have staff asststance if you ere

 

 

 

unable to prepara a Yeu may req a of ume to prepare for your haanng.
eck fofenderretused to sign oe _ _
Offenders Signature iDa
£9 oD ey
“Barving Employes (Print Nam Badge a v 4 Signature

am,

IS SY EF _ Saar
Date Served Time Served

(Ct hereby agree to waive 24-hour notice of charges prior to iha disciplinary hearing.

 

 

 

 

 

 

“Date ot iscipinary Repo ~~ —=S Pri offender's nama “iba

1 am requesting that the Adjustment Committee or Program Unit consider cathng the following witnasses regarding tha Disciptinary Report
of the above date:
Pring Name of witness Wares badge or 108 Tae ey Tate (U apphcabic)
Witness can testify to: ~

ut “eal Witness bedge or (lz ‘Assigned Celt Tile (if appheable)
Prat Name of wainess 4 badge or “ae
Witness can lestify to:

Page of PR DOC 0317 (Rev 2/2007)

Disinbuon. Mattes Fie tates Bernd Pine
Offandar
Faciity (2)
Case 3:20-cv-00324-SMY Document1 Filed 04/02/20 Page 20 of 20 Page ID #20

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
prisoner.esl@ilsd.uscourts.gov

ELECTRONIC FILING COVER SHEET

Please complete this form and include it when submitting any type of document, letter, pleading, etc. to
the U.S. District Court for the Southern District of Illinois for review and filing.

 

Anton! MOTE avicH Y31 346
Name ID Number

Please answer questions as thoroughly as possible and circle yes or no where indicated.

1. Is this a new civil rights complaint or habeas corpus petition? Gu No
If this is a habeas case, please circle the related statute: 28 U.S.C, 2241 or 28 U.S.C, 2254
2. Is this an Amended Complaint or an Amended Habeas Petition? Yes or(No \

If yes, please list case number:

 

If yes, but you do not know the case number mark here:

 

3. Should this document be filed in a pending case? bs off (£ HAVENT FILA
LAsui YET,
If yes, please list case number: Burm eFBeowt”
Te

If yes, but you do not know the case number mark here:
4. Please list the total number of pages being transmitted: — AB fo»

5. If multiple documents, please identify each document and the number of pages for each
document. For example: Motion to Proceed In Forma Pauperis, 6 pages; Complaint, 28 pages.

 

Name of Document Number of Pages
YVUOTI Ord ANT AFFioAUiT Tp PROC Ee. WS CISC hte vey T Hei _ 4

PrttedtG Pee 22 eo Tt.

LAWSUIT Contin yest 14

 

mScitlinney Reroet ren 12 3-19 |
LEG) Mitt Cap {

Please note that discovery requests and responses are NOT to be filed, and should be forwarded
to the attorney(s) of record. Discovery materials sent to the Court will be returned unfiled.
